Fourth Court of Appeals
                                        San Antonio, Texas

                                              JUDGMENT
                                            No. 04-13-00130-CR

                              EX PARTE Christopher O. WOODRUFF,

                     From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2007CR11181-W1
                              Honorable Sid L. Harle, Judge Presiding 1

         BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        SIGNED August 28, 2013.


                                                        _____________________________
                                                        Patricia O. Alvarez, Justice




1
 The Honorable Sid L. Harle presided of the trial on the merits. The Honorable Andrew W. Carruthers, Bexar County
Magistrate Judge, presided over the post-conviction habeas corpus proceeding.